DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because:
The margins are not of proper size in Figure(s) 1-6.  See 37 CFR 1.84(g).
In Figure(s) 6 the reference characters, sheet numbers, and view numbers are not all oriented in the same direction so as to avoid having to rotate the sheet.  See 37 CFR 1.84(p)(1).

Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, are required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 

Claim Interpretation
Attention is directed to MPEP 904.01 [R-08.2012].
The breadth of the claims in the application should always be carefully noted; that is, the examiner should be fully aware of what the claims do not call for, as well as what they do require. During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111 - § 2116.01 for case law pertinent to claim analysis.


It is noted with particularity that narrowing limitations found in the specification cannot be inferred in the claims where the elements not set forth in the claims are linchpin of patentability.  In re Philips Industries v. State Stove & Mfg. Co, Inc., 186 USPQ 458 (CA6 1975).  While the claims are to be interpreted in light of the specification, it does not follow that limitations from the specification may be read into the claims.  On the contrary, claims must be interpreted as broadly as their terms reasonably allow.  See Ex parte Oetiker, 23 USPQ2d 1641 (BPAI, 1992).  In added support of this position, attention is directed to MPEP 2111 [R-11.2013], where, citing In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969), is stated:
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.

Additionally, attention is directed to MPEP 2111.01 [R-10.2019], wherein is stated:
II.   IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION

“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). 

Attention is also directed to MPEP 2111.02 II.  As stated herein:
II.    PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")…  (Emphasis added)


Attention is directed to MPEP 2111.  As stated therein:
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:


The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1). (Emphasis added).


	
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 13 and 14 are drawn to a kit, yet they depend from claim 1, which is drawn to a method.  The product claims do not further limit the method claim as they are each drawn to different classes of invention. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, the sole independent claim, is drawn to a “method of identifying a pathogen in a crude sample… wherein hybridization takes place for one hour or less”.  Claim 1 is indefinite with respect to what constitutes the lower limit of “less”.  Claims 2-14, which depend from claim 1, fail to overcome this issue and are similarly rejected.

Claim 6 is indefinite with respect to what role, if any, is to be ascribed to the “two or more detectable nucleic acids with non-overlapping sequences”.

Claims 8, 9, 13, and 14 are indefinite with respect to what constitutes the metes and bounds of the “use” of a microfluidic device (claim 8), and the “use” of “detectable nucleic acids” (claims 9, 13, and 14). 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 is the sole independent claim pending.  Claims 1, 11, and 12 are deemed to be representative and, for convenience, are reproduced below.  

    PNG
    media_image2.png
    311
    585
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    155
    585
    media_image3.png
    Greyscale


For purposes of examination, the expressions “one or more target nucleic acids” and “one or more detectable nucleic acids” have been construed as encompassing an infinite number of target nucleic acids and an infinite number of probes, all of which can be present simultaneously.  
As is evidenced above, hybridization is to occur “for one hour or less”.  For purposes of examination, the hybridization has been construed as being instantaneous.  It is noted that while one is to employ “one or more detectable nucleic acids”, there is no requirement that different probes have different labels.  Given such, it stands to reason that if one has a probe actually hybridized to a target sequence, one would not be able to determine just which target(s) was/were present in the sample.  
It is further noted that there is no requirement that unhybridized probes be removed prior to performing the “detecting” step.  Given such, it stands to reason that any and all probes present, regardless of label, would still be present and detectable, even if there was no target present for any of the “one or more target nucleic acids”.  Assuming arguendo, that some probes were hybridized to a target, one would not be able to “identify a pathogen” in the crude sample as the multitude of probes would be present, detectable, and indistinguishable.
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2011/0229975 A1 (Matthiesen et al.), at paragraph [0140], teach:
[0140] Accordingly, hybridizations using the compositions of the invention may be performed in less than 8 hours. In other embodiments, the hybridization is performed in less than 6 hours. In still other embodiments, the hybridization is performed within 4 hours. In other embodiments, the hybridization is performed within 3 hours. In yet other embodiments, the hybridization is performed within 2 hours. In other embodiments, the hybridization is performed within 1 hour. In still other embodiments, the hybridization is performed within 30 minutes. In other embodiments, they hybridization can take place within 15 minutes. The hybridization can even take place within 10 minutes or in less than 5 minutes.  (Emphasis added)

US 2011/0233075 A1 (Soleymani et al.), at paragraph [0102], teach:
The detection of the fused gene is therefore highly specific. These results are significant, as efficiency in the use of sample (10 ng) and the total time required for analysis (less than 1.5 hours) significantly improve upon other detection methods like fluorescence in situ hybridization (FISH) and sequencing.

US 2013/0157976 A1 (Lynch et al.), at paragraph [0168], teach:
[0168] We will reduce the minimum times for template fragmentation, labeling, and hybridization and also the minimum times for array washing, staining and scanning so that the entire array process takes only 6 hours from receipt of template…  However, other reports using targets found in high abundance in the microbial cell, e.g. 16S and 23S genes, have used shorter hybridization times of an hour or less at higher temperatures (Troesch A, Nguyen H, Miyada C G et al. Mycobacterium species identification and rifampin resistance testing with high-density DNA probe arrays. J Clin Microbiol 1999; 37:49-55, Couzinet S, Jay C, Barras C et al. High-density DNA probe arrays for identification of staphylococci to the species level. J Microbiol Methods 2005; 61:201-8, Gonzalez R, Masquelier B, Fleury H et al. Detection of human immunodeficiency virus type 1 antiretroviral resistance mutations by high-density DNA probe arrays. J Clin Microbiol 2004; 42:2907-12).  (Emphasis added)

US 2010/0279273 A1 (Bergeron et al.), see paragraph [0031], and claim 92.
US 5,202,430 (Brian), see column 8, lines 18-34; and column 11, lines 27-41.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751. The examiner can normally be reached Monday to Thursday, from 6:30 AM to 5 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bradley L. Sisson/Primary Examiner, Art Unit 1634